HALL, Chief Justice
(dissenting):
Plaintiff’s contention that the verdict was rendered by chance, in violation of Rule 59(a)(2), Utah R.Civ.P., is founded solely on the content of an affidavit signed *406by the jury foreman. The affidavit was prepared and presented by the plaintiff and is partially couched in the specific language of the rule in an apparent effort to show a violation thereof. Nevertheless, it fails to set forth what the rule actually proscribes, i.e., an “inducement” that results in an “assent” to a verdict by chance.
The foreman’s statement presumed to speak for seven other jurors, none of whom joined him by affidavit. His affidavit did not show how, when or under what circumstances any one of the jurors was “induced” or that they even “assented to” (in the language of the rule) the challenged verdict. Furthermore, there was nothing showing that pressure of any kind was applied to induce anyone to assent to anything.
The rule recites that a new trial “may be granted.” It, therefore, compels the conclusion that the affidavit of the jury foreman was vulnerable to attack and subject to disbelief or rejection by the trial court as was the case here. It is axiomatic that the affiant is burdened with the necessity of persuading the trial court that he is accurate in stating facts that call for reversal under the rule and of convincing the court of his credibility.
In the instant case, the jury foreman appears to have fallen short in his burden of persuasion, as is reflected in the trial court’s denial of the motion for a new trial. Except by proof of misconduct under the rule, the jury cannot and should not impeach its own verdict.1
The long-standing rule of appellate review in this Court is that rulings of the trial court presumptively are correct and irreversible except for a showing of clear abuse of discretion incident to the ruling. In this case, the trial court obviously either disbelieved the sole affidavit before it or appropriately found the affidavit wanting by its failure to attest to any “inducement,” which is the predicate of the rule itself and in fact is the basis for the decision in the solitary case cited by the plaintiff in support of his contention.2 In any event, there is nothing about the facts and circumstances of this case that warrants departure from the traditional presumption of the correctness of the trial court’s denial of the motion for a new trial and its entry of judgment on the verdict.
Plaintiff relies almost entirely upon Wright v. Union Pacific R.R.3 where, as here, a motion for a new trial was involved and granted. However, unlike the instant case where only one affidavit supported the motion, there were numerous affidavits, some supporting the motion and others in opposition to it. In weighing the affidavits, the court granted the motion on the basis that the “inducement” within the meaning of the rule was evident. Plaintiff here fails to point this out, and the foreman’s affidavit in this case does not establish the existence of any “inducement,” only that the jury chose various amounts and divided the total by the number of jurors in order to reach a verdict.
The court’s decision in Wright is not controlling here because of the complete factual differences. It has also been cri-tized by subsequent opinions. In Lambourne v. Halfin,4 the dissent defends verdicts reached by presumably honorable juries, that are not clearly tainted with an element of gambling in reaching a result. In that case, a formula involving an averaging of the jurors’ convictions into a consensus of mutual agreement was employed. In Archibald v. Kolitz,5 the Court discussed Wright and Lambourne and affirmed a denial of a motion for new trial purportedly supported by affidavits, as is the case here. The ratio decidendi in that case related to lack of proof as to when the jury finally merged the convictions of the *407individual jurors into a final and dispositive coalition of mutual agreement. In Archibald, the Court stated that Wright and Lambourne:
[CJlearly showed that the verdicts were determined by chance, but in the case at bar, the allegation that the verdict was so determined does not clearly and sufficiently appear from the affidavit and the trial court, therefore, did not err in refusing to grant a new trial on that ground.
This language appears to apply in the instant ease.
The plaintiff indulges a fallacy in suggesting that one juror’s affidavit, absent facts showing violation of the rule, can. force the granting of a new trial. The affidavit amounts to a conclusion to the effect that the jurors agreed to an “average” verdict without “any one or more of the jurors having been induced to assent to a verdict.” The claim is devoured by the terms of the rule, since there is no claim or showing that any of the jurors were “induced” to agree to anything.
Compromise is the lifeblood of jury verdicts. The give-and-take consensus of jury members is the secret of the system, and proof of its wisdom and verity is the fact that in countless instances a “deadlocked” jury is returned by the court to continue its deliberation with an admonition from the bench to compromise its differences, if possible. Generally, a consensus results where there was an impasse before.
Although not dispositively comparable with the instant case factually, the case of Mitchell v. Arrowhead Freight Lines6 approved of a legitimate “average” verdict, not vulnerable to Rule 59(a)(2). In that case, the verdict was considered without the scope of the rule, and we said the affidavits filed in alleged support of a motion for a new trial proved as a matter of fact that the jurors had not decided by chance.
I would affirm the verdict and judgment of the trial court.
I also concur in the dissenting opinion of Justice OAKS.

. Stringham v. Broderick, Utah, 529 P.2d 425 (1974).


. Wright v. U.Pac. R.R., 22 Utah 338, 62 P. 317 (1900).


. Id.


. 23 Utah 489, 65 P. 206 (1901).


. 26 Utah 226, 72 P. 935 (1903).


. 117 Utah 224, 214 P.2d 620 (1950).